UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                   )
WILLIAM E. DYSON, III,             )
                                   )
         Plaintiff,                )
                                   )
         v.                        )             Civil Action No. 14-cv-663 (KBJ)
                                   )
CHUCK HAGEL, Secretary of Defense, )
                                   )
         Defendant.                )
                                   )

                              MEMORANDUM OPINION

       In July of 2013, the Department of Defense (“DOD”) terminated Plaintiff’s

employment purportedly due to his failure to maintain the requisite security clearance.

(Compl., ECF No. 1, ¶ 10.) Plaintiff appealed DOD’s termination decision to the

EEOC, alleging that DOD had unlawfully discriminated against him based on race and

age. (Ex. A to Compl. (“Ex. A”), ECF No. 1-2, at 1.) On January 16, 2014, the EEOC

issued a decision that dismissed Plaintiff’s appeal, and Plaintiff received word of that

determination the following day (January 17, 2014). (See id. at 3-4; Compl. ¶ 2.) The

EEOC’s determination letter also clearly advised Plaintiff that he had 90 days to file a

civil action (Ex. A at 4), but Plaintiff did not file a complaint until April 18, 2014—i.e.,

91 days later.

       A federal employee may file a civil action in district court under Title VII and

ADEA “within 90 days of receipt of notice of final action taken by a department,

agency . . . or the [EEOC].” 42 U.S.C. § 2000e–16(c); see also 29 C.F.R. § 1614.408.

The 90-day time limit “functions like a statute of limitations[,]” Wiley v. Johnson, 436
F. Supp. 2d 91, 96 (D.D.C. 2006), and although a court has the power to toll this
limitations period, it can only exercise that power in “extraordinary circumstances.”

Smith v. Dalton, 971 F. Supp. 1, 3 (D.D.C. 1997) (citing Mondy v. Sec’y of the Army,

845 F.2d 1051, 1057 (D.C. Cir. 1988)). A “[p]laintiff has the burden of pleading and

proving any equitable reasons for his failure to meet the 90-day time limit.” Id. (citing

Saltz v. Lehman, 672 F.2d 207, 209 (D.C. Cir. 1982)). Failure to meet this burden is

grounds for dismissal. Na’im v. Rice, 577 F. Supp. 2d 361, 371 (D.D.C. 2008) (sua

sponte dismissing employment discrimination claim where plaintiff filed suit more than

90 days after she received EEOC’s right-to-sue letter); see also Davis v. Gables

Residential/H.G. Smithy, 525 F. Supp. 2d 87, 98 (D.D.C. 2007) (dismissing complaint

as time-barred where plaintiff acknowledged receipt of right-to-sue letter, but filed his

complaint more than 90 days later); Anderson v. Local 201 Reinforcing Rodmen, 886 F.

Supp. 94, 97 (D.D.C. 1995) (dismissing complaint filed 97 days after EEOC issued

right-to-sue letter). Moreover, “[t]he mere fact that a plaintiff is representing [himself]

does not render him immune” from the 90-day deadline. Horsey v. Harris, 953 F. Supp.
2d 203, 210 (D.D.C. 2013) (internal quotation marks and citation omitted).

       On May 5, 2014, this Court ordered Plaintiff to show cause by May 27, 2014,

why this case should not be dismissed for failure to meet the 90-day deadline. Plaintiff

filed no response to that Order, and he pleads no facts in his complaint that would

otherwise allow this Court to equitably toll the 90-day deadline. Accordingly, this

Court will dismiss the complaint as untimely under 42 U.S.C. § 2000e-16(c).

       A separate, final order accompanies the Memorandum Opinion.

DATE: July 2, 2014                               Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge


                                             2